Citation Nr: 1041014	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-00 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for hearing loss of the right 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1951 to 
February 1954. His military records show that he served in the 
Korean Conflict in a tank company and was decorated with the 
Combat Infantryman Badge in recognition of his direct involvement 
in armed combat against enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
Veteran's claim for bilateral hearing loss.  

In May 2009, the Veteran and his representative appeared at the 
RO to present oral testimony in support of his claim before the 
undersigned Acting Veterans Law Judge in a videoconference 
hearing. A transcript of this hearing has been duly obtained and 
associated with the evidence.

In August 2009, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  In July 2010, 
the Board denied service connection for hearing loss of the left 
ear and remanded the issue of entitlement to service connection 
for hearing loss of the right ear.  The Board is satisfied that 
there was substantial compliance with its July 2010 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the 
Veteran was examined by VA and a nexus opinion was provided.  The 
case has been returned to the Board and is ready for further 
review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran has a right ear hearing loss disability for VA 
compensation purposes only for the period of March 15, 2007, to 
November 30, 2009; a right ear hearing loss disability for VA 
purposes after November 30, 2009, is not shown.  

2.  Right ear hearing loss was not manifested within one year of 
active service, and is not shown to have developed as a result of 
an established event, injury, or disease during active service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service, and a sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

In accordance with the VCAA, VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.

The Veteran's claim for service connection right ear hearing loss 
was filed with VA in March 2007.  Two letters issued in May 2007 
and June 2007, prior to initial adjudication of the service 
connection claim, satisfied the duty to notify provisions with 
respect to (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability. 
The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  Since the Board has concluded in this 
appellate decision that the preponderance of the evidence is 
against the service connection claim decided on the merits 
herein, any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no further 
notice is needed with regard to those elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In any 
case, the Board notes that the two letters issued in May 2007 and 
June 2007 did include discussion as to how VA assigned a 
disability rating and an effective date for an award of VA 
compensation, in compliance with the directives of the Court in 
Dingess/Hartman.

In addition, the duty to assist the Veteran has been satisfied 
with respect to the issue herein decided in this decision.  All 
relevant records, including the Veteran's service treatment 
records and relevant post-service audiological examination 
reports, are in his claims file and were reviewed by both the RO 
and the Board in connection with the right ear hearing loss 
claim.  Nothing in the record indicates the Veteran has 
identified the existence of any relevant evidence that is not of 
record that is obtainable.  The Veteran has had the opportunity 
to present evidence and argument in support of his claim as it 
pertains to entitlement to VA compensation for right ear hearing 
loss, to include a May 2009 videoconference hearing before the 
undersigned Acting Veterans Law Judge.  Further, he was provided 
with a VA audiological examination pertinent to the issue decided 
herein, which the Board finds to be adequate for adjudication 
purposes as to the right ear under Barr v. Nicholson, 21 Vet. 
App. 202 (2007).

Service Connection for Hearing Loss of the Right Ear

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  In the case of a veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be presumed 
to have been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

For purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  See 38 C.F.R. § 3.385 (2010); see also Meedel 
v. Shinseki, 23 Vet. App. 277, 283 (2009).

Section 3.385 of Title 38, Code of Federal Regulations does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  When audiometric test results at the Veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, the Veteran may 
nevertheless establish service connection for a current hearing 
disability by submitting competent evidence that the current 
disability is causally related to service.  Id. at 160.  The 
threshold for normal hearing is zero decibels to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157. 

In this case, the Veteran is competent to report a history of 
noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  
Further he has received the Combat Infantry Man Badge (CIB) and 
as a combat veteran for VA compensation purposes his report of 
exposure to acoustic trauma in service may be accepted to 
establish an event in service.  The evidence shows that he has a 
current right ear hearing loss disability as defined by 38 C.F.R. 
§ 3.385 for the period of March 15, 2007, to November 30, 2009.  
Nevertheless, as will be discussed below, the preponderance of 
the evidence is against finding a nexus between the post service 
hearing loss and service.  

The Evidence

The Veteran's service treatment records contain no complaints or 
treatment for right ear hearing loss.  At enlistment in March 
1951 as well as at separation in February 1954, his hearing was 
noted to be 15/15.  Further there is no indication in the file 
that he had right ear defective hearing within one year of 
service separation.  A hearing problem is not referred to in the 
record until 2005 and right ear hearing loss is not confirmed in 
the record until 2007, over 50 years after service separation. 

When the Veteran was examined by VA in March 2005, for evaluation 
of an unrelated disorder, the examiner noted he had to speak 
loudly to the Veteran to be heard.  

A private audiogram dated in May 2007 showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
35
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  In a June 2007 report, the private 
audiologist provided a diagnosis of bilateral high frequency 
sensorineural impairment based on his May 2007 examination 
findings.  
 
The Veteran was examined by VA in December 2009.  The claims file 
was reviewed.  The Veteran complained of decreased hearing and 
noted a military history of noise exposure due to tanks and 
shelling in Korea.  He noted recreational exposure due to 
lawnmower and an electric weedeater.  It was noted that he was a 
letter carrier for 34 years and did flower delivery part time as 
well as warehouse work for two years.  On the authorized 
audiological evaluation pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner found the right ear 
hearing was within normal limits and was not considered disabling 
for VA purposes.  

The Veteran was examined by VA in July 2010.  The claims file was 
reviewed.  It was noted that the Veteran was assigned to a tank 
company in the military and was exposed to noise from small arms 
and artillery fire in armor training and in combat in Korea.  It 
was noted that he worked in a warehouse for two years, delivered 
flowers, and had been a letter carrier for 35 years.  
Recreational noise exposure included lawn mower noise.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner noted that hearing loss 
was present and not disabling per 38 C.F.R. 3.385.  The examiner 
found that hearing was within normal limits from 500 to 4000 
Hertz and that for the period from March 15, 2007, to November 
30, 2009, a right ear hearing loss was not the result of the 
Veteran's exposure to combat-related acoustic trauma during 
active duty.  He reported that the state of the right ear hearing 
loss during this period is not consistent with his prior history 
of exposure to acoustic trauma in service.  

The examiner noted, in essence, that because the evidence shows 
that the Veteran received the CIB his reported military noise 
exposure was not in dispute.  He stated that he did question the 
validity of the May 2007 private audiogram which diagnosed the 
right ear hearing loss.  He stated that by the way the examiner 
conducted the examination it was impossible to tell whether the 
hearing loss at 4000 Hertz was sensorineural, conductive, the 
result of equipment problems, tester error, or the result of 
inconsistent responses by the patient.  It was further noted that 
the subsequent VA audiology test findings at 4000 Hertz were 
consistent.

Discussion

Although recent audiogram and speech recognition findings 
obtained by VA examination on December 1, 2009, and again in July 
2010 show hearing acuity in his right ear that does not meet the 
regulatory criteria for a disability for VA compensation purposes 
under 38 C.F.R. § 3.385, the prior private audiological 
examination in May 2007 revealed a puretone threshold of 55 
decibels at 4,000 Hertz in the right ear, which does meet the 
applicable regulatory criteria for recognition of hearing loss as 
a disabling condition.  

As such, because the requirement of the existence of a current 
disability is satisfied when a claimant has a disability at the 
time he files his claim for service connection or during the 
pendency of that claim, in a case where the claimed disability 
resolves during the pendency of the claim, VA must make 
consideration of whether the claimant is still entitled to 
compensation benefits for that period during which the claimed 
disability was extant. VA compensation may be paid for that 
period in which it was extant if service connection is warranted.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Based on the evidence of record, the Board finds that service 
connection for right ear hearing loss is not warranted.  As noted 
above, the Veteran was exposed to acoustic trauma in service.  
However no right ear hearing loss was noted in service or within 
the first post-service year.  Right ear hearing loss is not shown 
until 2007, decades after service.  Although evidence shows the 
Veteran had a right ear hearing loss for VA purposes for the 
period of March 15, 2007 to November 30, 2009, (i.e., the date 
his claim was filed to just prior to the December 1, 2009 VA 
audiogram), the overall weight of the evidence is against the 
claim for a link between any disability manifest at that time and 
his noise exposure during service.  In this regard, the July 2010 
VA examiner opined that any hearing loss manifested during the 
period from March 15, 2007, to November 30, 2009, is less likely 
than not due to noise exposure.  This finding was reached after 
examining the service treatment records and the other evidence of 
record and an evaluation of the Veteran.  The examiner provided 
an adequate rationale for the opinions offered.  

The Board has considered the lay statements by the Veteran in 
support of the Veteran's claim.  The U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that lay evidence 
is one type of evidence that must be considered, and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

The Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1992) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")); see also Barr, 21 Vet. App. 303.

Here, the Board finds that, while the Veteran has asserted that 
his right ear hearing loss is the result of exposure to noise in 
service, he has not demonstrated the medical knowledge required 
to establish an etiological nexus between any demonstrated 
hearing loss disability for VA compensation purposes and his 
accepted evidence of in-service noise exposure.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
Therefore, although the statements of the Veteran in support of 
his claim have been given full consideration by the Board, they 
are not considered competent medical evidence and do not serve to 
establish a medical nexus between his right ear hearing loss and 
the Veteran's period of service.  

Further, to the extent that the Veteran's statements are offered 
as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous  medical evidence.  See Buchanan, 
supra.  As noted, in adjudicating his claims, the Board must 
evaluate the Veteran's credibility.  See Washington v. Nicholson, 
19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v.  Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of 
evidence differs from weight and credibility.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartwright v. 
Derwinski, 2 Vet. App.  24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that the 
Veteran's treatment records do not reflect a diagnosis of right 
ear hearing loss until over 50 years after service weighs heavily 
against the claim he now makes that he has had problems ever 
since service.  The Board is not holding that corroboration is 
required.  Rather, the Board finds his assertions to be less 
credible and less persuasive than the July 2010 VA examiner's 
opinion.  The Board notes that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology.  
However, with respect to a merits review, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  As such, the Board finds that the probative evidence 
is against the claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where Veteran failed to account for lengthy 
time period between service and initial symptoms of disability). 

The preponderance of the evidence is against finding that the 
Veteran's right ear hearing loss from March 15, 2007, to November 
30, 2009, is etiologically related to active service.  The appeal 
is, accordingly, denied.  In making  this determination, the 
Board has considered the provisions of 38  U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise grant 
the Veteran's claim.




ORDER

Service connection for hearing loss of the right ear is denied.  



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


